DETAILED ACTION
Applicant’s response, filed 09/27/2021, to the previously presented office action has been considered and made of record. Claims 1-13 are pending further examination.

Response to Arguments
Applicant’s arguments, see page 5 of Applicant’s Remarks filed 09/27/2021, with respect to the previously presented 35 USC 112(b) rejection of claims 1-12 have been fully considered and are persuasive.  Applicant’s response is persuasive for at least the reason that the amendments to the language of the claims have corrected the previously raised indefinite claim limitation issue.  Therefore, the previously presented 35 USC 112(b) rejection of claims 1-12 have been withdrawn. 
Applicant’s arguments, see page 5-7 of Applicant’s Remarks filed 09/27/2021, with respect to the previously presented 35 USC 102 rejection of independent claim 1 and the currently presented limitations of the amended claimset submitted 09/27/2021 have been fully considered and are persuasive.  Applicant’s response is persuasive for at least the reason that the amendments to the language of the claims have introduced claim limitations not disclosed by the previously presented ground of rejections.  However, a newly presented grounds of rejection based on the teachings of previously presented teachings of Costa et al and the newly presented teachings of Ding et al (US 2018/0005048). The newly presented grounds of rejection have overcome applicant’s previously presented arguments because Ding has been relied upon to teach the argued deficiencies of the previously cited Costa et al and Nandakumar.  Therefore, claims 1-13 are rejected in the present office action in view of the teachings of at least Costa et al, Ding et al, and further in view of Nandakumar. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jales Costa et al (US 2020/0171977) in view of Ding et al (US 2018/0005048).

With respect to Claim 1: A method for monitoring an interior of the vehicle by the vehicle in autonomous driving systems, the method comprising: [Costa (para 0014-0015 and 0018-0019, Fig 1, para 0022) has disclosed a vehicle having a computer processing device having hardware, a network with communication (para 0016 and 0029), memory and corresponding software for performing the disclosed process of Costa]
receiving latest position information from at least one position-changeable apparatus of in-vehicle apparatuses of the vehicle; [Costa (para 0023) has disclosed using at least a GPS to determine location(s) of the vehicle, wherein the GPS is a at least one position changeable apparatus of a plurality of apparatuses of the vehicle including various components of the system that change position at least with the change in position of said vehicle..]
acquiring a base background image of the interior of the vehicle, [Costa (para 0023 – interior mounted cameras capturing insides views of the vehicle) has disclosed the capture of one or more images of the empty vehicle from one or more views provided by the one or more cameras (para 0029-0030).]
wherein the base background image is generated except for the position-changeable apparatus among the in-vehicle apparatuses; [The positional changeable apparatus that has been interpreted as the GPS device of the vehicle disclosed by Costa, that is an apparatus of the vehicle that changes position with the vehicle, does not capture image data hence does not generate background image or base background image data.]
[Costa (para 0029-0030) has disclosed generating an empty vehicle image that is the base background set of image data, wherein the background image is compared to later captured image data to determine occupancy of the vehicle relative to the empty state of the vehicle. Costa has not further disclosed the following limitation of generating a background image at the latest position of the vehicle based on the prior “base” background image as required by the currently presented claim limitations “generating a background image based on the latest position and the base background image”. The later and each acquired image data of Costa corresponding to image data captured at an initial and subsequent associated location of said vehicle]
generating a background image based on the latest position information and the base background image; [Ding (para 0003, 0061, 0096) has disclosed generating a background image based on the current captured image corresponding to the “background image” of the present claim, and previously captured image (base background imager of the present claim), wherein the update process of Ding is based on a determination that a change indicated by at least an amount of motion has occurred between the “base background image” (previously generated background image of Ding) and the currently captured “background image” of Ding. Hence the creation of the new background image of Ding is based on the “base” or “prior” background image generated by the background differencing system of Ding. Ding further disclosing the use of the updated background image or “background image” of the present claim limitation in the determination that a person “user” is present in subsequent captured image data.]
acquiring a second image for the interior of the vehicle in a state in which at least one user occupies the vehicle; and [Costa (para 0029-0032) has disclosed the capture of a current image that is subsequent to the empty vehicle image representing the background, and the subtraction of said background image “empty vehicle image” from the current image to identify foreground objects corresponding (para 0031-0032) to passenger(s).]
calculating a difference between the background image and the second image; and [Ding has alternatively disclosed using the newly acquired updated background image that is determined based on a previously captured background image (“empty vehicle image” of Costa, and “base background image” of the present claim) and a currently captured background image (see above discussion of Ding) as the image to be used to count persons within the captured image data, and Costa of Costa in view of Ding has disclosed that the difference determining is between a new background image data acquired when a change in the background has occurred relative to a newly acquired subsequent second image when the vehicle has stopped and person(s) have entered and/or exited.]
separating a background and the user from each other based on the calculated difference. [Costa (para 0031) has disclosed the extraction of the face and body region based on the difference image to further identify or recognize the passengers (para 0031-0032).]
[Costa and Ding are analogous art of image data processing to update a set of persons in a region based on a background image and a newly acquired image data, wherein Ding further solves the problem of changes to the background image data. It would have been obvious to one of ordinary skill in the art at the time of the invention to update the empty vehicle background image of Costa using the ROI background based update process of Ding to perform the expected result of iteratively updating a background image when a state of change between a background image and a currently acquired image data has been determined. The motivation for combining would have been to increase the accuracy and relevance of background subtraction based segmentation (para 0061 and 0096) as disclosed by Ding. Therefore, it would have been obvious to at least try to combine the teachings of Ding and Costa to achieve the limitations of the currently presented claim.]

With respect to Claim 3: The method of claim 1, further comprising,
receiving a number of users and position information of the users based on a seat sensor of the vehicle in response to a plurality of users occupying the vehicle. [Costa (para 0044-0045) has disclosed communicating the number of current passengers in the vehicle, the number of available seats, and confirmation of a passenger at each seat position based on a received result from a weight detection sensor of a seat.]

With respect to Claim 4: The method of claim 3, wherein
the second image is generated for each boarding timing of each user. [Costa (para 0046) has disclosed determining the current vehicle passengers after passengers are determined to exist or enter the vehicle and updates the seta map, where said determination of a current vehicle for updating a seat map is performed as previously described by Costa.  Said process including capturing second/current image data and subtracting from the prior image data to extract and recognize passengers of the image data.]

With respect to Claim 5: The method of claim 1, further comprising generating a background image for each user by combining information on the user with the background image. [Costa (Fig 7-8) wherein a corresponding background image is combined with foreground/passenger rider information for each passenger (Fig 7-8).]

With respect to Claim 6: The method of claim 1, wherein
the latest position information is received based on a position of the at least one position-changeable apparatus being changed. [Costa (para 0023) has disclosed a GPS that monitors the position/location of the vehicle as it travels to corresponding destinations for said passengers (para 0034, 0041, 0047).]

With respect to Claim 7: The method of claim 1, wherein
the base background and the second image are acquired from an infrared camera of the vehicle. [Costa (para 0035) has disclosed the use of infrared cameras as the interior imaging device(s).]

With respect to Claims 8 and 21: The method of claim 1, further comprising
correcting the background image. [Costa (para 0046-0047) has disclosed correcting the background image that is the seat map by comparison of said empty vehicle (i.e. – a pre-generated image at an initial state when the vehicle is empty) with a current vehicle image. The seat map assigning new background information and used to determine new passenger information (see para 0046-0047 and Fig 7-8).]

With respect to Claim 9: The method of claim 8, wherein
the correcting of the background image is performed by updating a difference between a pre-generated background image and the base background image to the pre-generated background image. [Costa (para 0046-0047) has disclosed correcting the background image that is the seat map by comparison of said empty vehicle (i.e. – a pre-generated image at an initial state when the vehicle is empty) with a current vehicle image. The seat map assigning new background information and used to determine new passenger information (see para 0046-0047 and Fig 7-8). Furthermore, as per Ding of Costa in view of Ding the background image is updated to create new base background image data.]

With respect to Claim 10: The method of claim 9, wherein
the correcting of the background image is performed before a user's boarding, and wherein  [Costa (para 0046-0047) has disclosed correcting the background image that is the seat map by comparison of said empty vehicle (i.e. – a pre-generated image at an initial state when the vehicle is empty) with a current vehicle image. The seat map assigning new background information and used to determine new passenger information (see para 0046-0047 and Fig 7-8). Furthermore, said process inherently occurs both before and after exit of passengers at various points in the vehicle’s travels to a plurality of destinations.] the user's boarding is recognized based on a pressure sensor or a seat belt tension sensor of the vehicle. [Costa has disclosed recognition of a user’s presence based on at least the image data and weight sensors of the seat (para 0045).]

With respect to Claim 11: The method of claim 1, wherein
the background image is generated by reflecting the latest position information to a predefined base image of the at least one position-changeable apparatus to generate a result image, and [Costa (para 0048-0050 and Fig 6A-6B) has disclosed associating the base background image data with  (“associating” corresponding to “reflecting”) captured region of interest base image data that results in a plurality of resulting ROI images (see Fig 6A and 6B). Said corresponding vehicle and the images captured therein are with at least a GPS latest position information of the vehicle.]
combining the result image with the base background image. [Costa has disclosed combining the resulting regions of interest with the empty vehicle image data (Fig 6B).  Furthermore, as per Ding of Costa in view of Ding the background image is updated to create new base background image data.]

With respect to Claim 12: The method of claim 11, wherein
the predefined base image of the at least one position-changeable apparatus is received through a wireless communication network. [Costa (para 0023).]

With respect to Claim 13: The method of claim 1, wherein
the vehicle implements at least one advanced driver assistance system (ADAS) function based on a signal controlling a movement of the vehicle. [Costa (para 0022).]

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jales Costa et al (US 2020/0171977) and Ding et al (US 2018/0005048) as applied to at least claim 1, in view of Nandakumar et al (US 2019/0370575).

With respect to Claim 2: The method of claim 1, wherein
the latest position information is received through a communication system in the vehicle, and the communication system in the vehicle uses one protocol of [Costa: A determination of the destination or stop and a corresponding association thereof with a process of updating a seat map is performed (para 0046).]
[Costa (para 0016, 0018, and 0023) has disclosed the communication of data from the sensors and other components of the vehicle over a network both wired and wireless types, but Costa in view of Ding has not further specified a particular network such as a CAN, LIN, FlexRay, MOST, or Ethernet as required by the limitations of the present claim.]
Controller Area Network (CAN), Local Interconnect Network (LIN), FlexRay, Media Oriented Systems Transport (MOST), and Ethernet. [Nandakumar (para 0048, 0050, 0062, 0064, 0066, 0070) has disclosed a process of determining the amount of passengers in a vehicle based on image subtraction, wherein the communication of devices is performed over a network including those of A Controller Area Network (para 0050). Nandakumar and Costa in view of Ding are analogous art of image data processing image data of a vehicle interior, wherein background subtraction is utilized to determine and update the status of at least a number of passengers within the vehicle. It would have been obvious to one of ordinary skill in the art to modify the wireless network for communication of data between devices of the apparatus of Costa and Ding to a CAN type wireless network of Nandakumar used for the purpose of communication of data between devices. It would have been obvious to one of ordinary skill in the art at the time of the invention to use a known CAN wireless network as disclosed by Nandakumar in a known way, as the wireless network type of Costa in view of Ding, to achieve the reasonably expected result of communication over a wireless network as disclosed by both sets of references. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Costa, Ding, and Nandakumar to achieve the presently claimed invention.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Breed et al (US 2008/0272906) has disclosed a vehicle monitoring system, wherein a position changeable device such as a cell phone can be used to capture image data and monitor GPS data for use in the vehicle monitoring system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666